Title: From Benjamin Franklin to Richard Peters, 7 April 1780
From: Franklin, Benjamin
To: Peters, Richard


Dear sir
Passy, April 7. 1780.
I assure all the Officers who apply to me to be introduced in to our service in America, that our armies are fully officered; that there is no vacancy in which they can be plac’d, that a great Number of good Officers who had been here to offer their service, are actually returned to france for want of Employ, and that this must be their Case if they go over. But I have the misfortune not to be believed by some of them who determine to go notwithstanding and run all risques. I hope however that I shall be beleived on your side the water when I assure you that I do not give them the least Encouragement or Expectation knowing too well the Embarassment the Congress was Subjected to by the recommendations extorted by Importunity from Mr. Deane, and the Expence it occasion’d. The Gentleman, M. d’Angely who is the bearer of this, is one of Those who countrary to my advice is resolved to make the Voyage. His Goodwill to our Cause will merit your Civilities and Counsels. It is to those only that I take the liberty of recommending him. With sincere Esteem, I have the honour to be, Dear sir,
Richard Peters Esqe. Member of the Board of War.